This is an appeal from an award made by the State Industrial Board under the Workmen’s Compensation Law. The employers were engaged in the clothing business and the claimant was employed as a machine operator. On July 1, 1937, the employees were all eating their dinner at their respective tables when one of the partners of the employers asked him to adjust a clock which was in the room where the employees were gathered for their lunch. While standing on a chair adjusting the clock at the direction of the employer the chair collapsed causing the claimant injuries for which the award was made. The sole question presented is that the accident did not arise out of and in the course of the employment. The evidence in the record sustains the award. Award unanimously affirmed, with costs to the State Industrial Board.